DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US18/32577.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1, 3, 7-8, 10-11, 17, 20, 24, 33-34, 41, 45, 55, 56, drawn to a method comprising:

identifying a risk for reactivation of a latent virus in an immune- compromised mammalian subject from measurement of a T cell subset from a sample isolated from the subject, wherein the T cell subset is identifiable from a cytokine expression protein profile of cytokines interleukin-2 (IL-2), interferon gamma (IFNγ), tumor necrosis factor alpha (TNFα), and macrophage inflammatory protein 1β (MIP-1β): and
identifying an elevated or high risk for reactivation of the virus in the subject from the measurement; and
administering, to the subject identified as having the elevated or high risk of viral reactivation, a prophylaxis that comprises an antiviral chemotherapeutic agent or an antiviral cellular therapy.

Group II. Claims 1, 3, 7-8, 10-11, 17, 20, 24, 33-34, 41, 45, 55, 56, drawn to a method comprising:
quantifying a risk for reactivation of a latent virus in an immune- compromised mammalian subject from measurement of a T cell subset from a sample isolated from the subject, wherein the T cell subset is identifiable from a cytokine expression profile of cytokines interleukin-2 (IL-2), interferon gamma (IFNγ), tumor necrosis factor alpha (TNFα), and macrophage inflammatory protein 1β (MIP-1β): and
identifying an elevated or high risk for reactivation of the virus in the subject from the measurement; and
administering, to the subject identified as having the elevated or high risk of viral reactivation, a prophylaxis that comprises an antiviral chemotherapeutic agent or an antiviral cellular therapy.

Group III. Claim 58, drawn to a method of prophylaxis for viremia comprising administering, to a human transplant subject determined to have high risk for viral reactivation, prophylaxis that comprises an antiviral chemotherapeutic agent, an antiviral vaccine, or an antiviral cellular therapy,
said high risk having been identified from measurements in a blood sample from the subject of (i) T cells having a CD8-positive (CD8+), IL-2-positive (IL-2+), IFNγ-positive (IFNγ+), TNFα-positive (TNFα+), MIP-1β-positive (MIP-1β+) phenotype (“PHENOTYPE-P”) and/or (ii) T cells having a CD8-positive (CD8+), IL-2-negative (IL-2-), IFNγ-positive (IFNγ+), TNFα-negative (TNFα-), MIP-1β-positive (MIP-1β+) phenotype (“PHENOTYPE-N”).

Group IV. Claims 59, 61, and 64, drawn to a method of monitoring an immune-compromised subject for reactivation of a latent virus, the method comprising
monitoring viral load in the peripheral blood of the subject, and
identifying a risk for viral reactivation from measurements in a blood sample from the subject of (i) T cells having a CD8- positive (CD8+), IL-2-positive (IL-2+), IFNγ-positive (IFNγ+), TNFα-positive (TNFα+), MIP-1β-positive (MIP-1β+) phenotype (“PHENOTYPE-P”) and/or (ii) T cells having a CD8-positive (CD8+), IL-2-negative (IL-2-), IFNγ-positive (IFNγ+), TNFα-negative (TNFα-), MIP-1β-positive (MIP-1β+) phenotype (“PHENOTYPE-N’”).
Group V. Claims 59, 61, and 64, drawn to a method of monitoring an immune-compromised subject for reactivation of a latent virus, the method comprising
monitoring viral load in the peripheral blood of the subject, and
quantifying a risk for viral reactivation from measurements in a blood sample from the subject of (i) T cells having a CD8- positive (CD8+), IL-2-positive (IL-2+), IFNγ-positive (IFNγ+), TNFα-positive (TNFα+), MIP-1β-positive (MIP-1β+) phenotype (“PHENOTYPE-P”) and/or (ii) T cells having a CD8-positive (CD8+), IL-2-negative (IL-2-), IFNγ-positive (IFNγ+), TNFα-negative (TNFα-), MIP-1β-positive (MIP-1β+) phenotype (“PHENOTYPE-N’”).
Group VI. Claims 1, 3, 7-8, 10-11, 17, 20, 24, 33-34, 41, 45, 55, 56, drawn to a method comprising:
identifying a risk for reactivation of a latent virus in an immune- compromised mammalian subject from measurement of a T cell subset from a sample isolated from the subject, wherein the T cell subset is identifiable from a cytokine expression mRNA profile of cytokines interleukin-2 (IL-2), interferon gamma (IFNγ), tumor necrosis factor alpha (TNFα), and macrophage inflammatory protein 1β (MIP-1β): and
identifying an elevated or high risk for reactivation of the virus in the subject from the measurement; and
administering to the subject identified as having the elevated or high risk of viral reactivation, a prophylaxis that comprises an antiviral chemotherapeutic agent or an antiviral cellular therapy.

3.	The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
US 2016/0377602 A1 (Duke University) discloses a method (paragraph [0006]) comprising: identifying a risk for reactivation of a latent virus in an immune-compromised mammalian subject from measurements of a T cell subset from a sample isolated from the subject (CMV virus persists as a latent infection, paragraphs [0003]; [0050]; [0004]; [0013]; Fig.4), wherein the T cell subset is identifiable from a cytokine expression profile of cytokines interleukin-2 (IL-2), interferon gamma (IFN-γ), and tumor necrosis factor alpha (TNFα), where the presence of an increased number of T cells, either CD4+ or CD8+ T cells, expressing IFN-γ, IL-2 and TNF-α as compared to control cells is indicative of a low risk viral infection after transplantation, where, in contrast, the presence of an increased number of T cells, in particular CD8+ T cells, expressing one of either IL-2 or IFN-γ, as compared to control cells is indicative of an increased risk of viral infection (paragraph [0008]; [0045]). The reference is silent with respect to a cytokine expression profile comprising cytokine macrophage inflammatory protein 1β (MIP-1β).
Kim et al (2009), discloses associations between maturation stage and effector cytokine production in CD8+ T cells from healthy donors (page 6168, column 1, paragraph 3), and teaches a cytokine expression profile comprising cytokine macrophage inflammatory protein 1β, MIP-1β (page 6168, column 1, paragraph 3; page 2268, column 2, paragraph 5). The reference also teaches that the production of MIP-1β, and not IFN-γ, by late stage memory cells is the hallmark of the CMV-specific T cell response (page 6171, column 2, paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the cytokine expression profile in the method of Duke University to further comprise the chemokine macrophage inflammatory protein 1β (MIP-1β) of Kim. The motivation would have been to provide a more sensitive marker for the detection of CMV-specific T cells (the data suggest that MIP-1β may actually be a more sensitive marker than IFN-γ for the detection of CMV-specific T cells, and that conventional approaches, such as ELISPOT assays based on IFN-γ detection alone, may significantly under estimate the frequency of CMV-specific T cells, page 6173, column 1, paragraph 1). Thus, the method of Group I lacks a special technical feature over the prior art as the combination of references teach a method as recited in Group I. The Groups thus lack unity of invention over the prior art.  

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 



Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646